     Case 3:20-cv-00050-M Document 51 Filed 04/29/20              Page 1 of 1 PageID 336



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

E.S., an individual,                             §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §           Civil Action No. 3:20-cv-00050-M
                                                 §
BEST WESTERN INTERNATIONAL, INC.,                §
et al.,                                          §
                                                 §
        Defendants.                              §

                                             ORDER

        Before the Court is Plaintiff’s Notice of Voluntary Dismissal of Extended Stay America,

Inc. Without Prejudice. [ECF No. 45]. As the Notice seeks an Order, the Court interprets the

filing as a Motion, and it is GRANTED. It is ORDERED that the claims against Defendant

Extended Stay America, Inc. are DISMISSED WITHOUT PREJUDICE, with all attorneys’

fees and costs taxed against the party incurring the same.

        SO ORDERED.

        April 29, 2020.


                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE




                                               -1-
